DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10523595 hereinafter ‘595. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claim 1 of patent ‘595.  
Similar reasoning applies to claims 8 and 15 of the instant application. See, the table below which shows both application claims on limitation bases.

The instant application 16/692,836
  U.S. Patent No. 10523595
Claim 1.      (New) An apparatus comprising: 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:
receive, by the apparatus via a network interface and from a computing device, a first request for a service associated with an application executing on the apparatus;
send, based on the first request, by the apparatus via the network interface and to a computing platform that is separate from the apparatus, a second request for opening a network port for utilization by the application to enable communication with the computing device;
receive, by the apparatus via the network interface and from the computing platform, a response to the second request; and
determine, based on the response, whether to open the network port.


receiving, by a first computing platform via a network interface and from a computing device, a first request for a service associated with an application executing on the first computing platform;
generating, by at least one processor of the first computing platform and based on the first request, a second request for opening a network port for utilization by the application to enable communication with the computing device;
sending, by the first computing platform via the network interface, the second request to a second computing platform separate from the first computing platform;
receiving, by the first computing platform via the network interface and from the second computing platform, a response to the second request; and
determining, by the at least one processor of the first computing platform and based on the response to the second request, whether to open the network port.


  (New) The apparatus of claim 1, wherein the second request comprises one or more parameters comprising at least one of:
a transport protocol, a source network address,
a source port number, a remote network address, or a remote port number.
       
Claim 2. (Canceled).  
Claim 3.    (New) The apparatus of claim 1, wherein the response is based on one or more provisioned rules indicating that the network port should be opened for at least one of:
a source network address associated with the apparatus, a source port number associated with the apparatus, a remote network address associated with the computing device, or
a remote port number associated with the computing device.

invoking, by the application, at least one call to an application program interface (API) of an operating system (OS) running on the first computing platform, the at least one call requesting opening of the network port.


time of day or network load.
Claim 4.  (Canceled).  
Claim 5 (New) The apparatus of claim 1, wherein the network port is configured with information indicating one or more network devices to use for routing communications via the network port.
Claim 5  The method of claim 3, wherein invoking the at least one call
comprises sending, by the application and via the at least one call, at least one of:
one or more parameters comprising a transport protocol for the network port,
a source network address for the network port, a source port number for the network port, and

a remote network address for the network port, and a remote port number for the network
Claim 6. (New) The apparatus of claim 1, wherein the network port is configured with information indicating an elevated quality of service (QoS) for communications via the network port.
Claim 6. The method of claim 5, wherein generating the second request comprises utilizing the one or more parameters, and wherein the second request comprises at least one of:
the transport protocol,
the source network address,
the source port number,
the remote network address, and
the remote port number.

Claim 7. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
      send, based on the determining to open the network port, information indicating that the network port has been opened.
Claim 7.  The method of claim 3, wherein invoking the at least one call comprises sending, by the application and via the at least one call, one or more parameters comprising a differentiated services code point (DSCP) value indicating a quality of service (QoS) level for communications via the network port, wherein generating the second request comprises utilizing the DSCP value, and wherein the second request comprises the DSCP value.
Claim 8.    (New) A non-transitory computer-readable medium storing instructions that, when executed, cause:
receiving, by a first computing platform via a network interface and from a computing device, a first request for a service associated with an application executing on the first computing platform;
sending, based on the first request, by the first computing platform via the network interface and to a second computing platform that is separate from the first computing platform, a second request for opening a network port for utilization by the application to enable communication with the computing device;
receiving, by the first computing platform via the network interface and from the second computing platform, a response to the second request; and

    A method comprising:
receiving, by a first computing platform via a network interface and from a second computing platform, a request for opening a network port for utilization by an application executing on the first computing platform to enable communication with a computing device that requested a service associated with the application;
determining, by at least one processor of the first computing platform, based on information associated with the request, whether to open the network port; and
sending, by a first computing platform via the network interface and to the second computing platform, a response to the request indicating the determination.
 

Claim 10.    (New) The non-transitory computer-readable medium of claim 8, wherein the response is based on one or more provisioned rules indicating that the network port should be opened for at least one of:
a source network address associated with the apparatus, a source port number associated with the apparatus, a remote network address associated with the computing device, or a remote port number associated with the computing device.
Claim 24 The method of claim 19, wherein the information associated with the request comprises at least one provisioned rule indicating whether the network port should be opened.
Claim 11.    (New) The non-transitory computer-readable medium of claim 8, wherein the response is based on at least one of: 
time of day or network load.  
Claim 25. The method of claim 19, wherein the information associated with the request is associated with at least one of: 
time of day and network load.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





03/12/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457